DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Callison (US 4662397), Waterman (US 802948), and Ross et al. (US 2018/0320792) were considered most pertinent to applicant's disclosure.  
Callison discloses an adapter for a solenoid of a solenoid actuated valve comprising: a base (66) providing at least one locking pawl (corresponding teeth 68 on 66, col. 5, ll. 1-2); a lock ring (62) providing a series of teeth (68) forming a one-way locking ratchet with the locking pawl (col. 4, ll. 55-68); and a radial seal (70) affixed to the base. Callison does not disclose wherein the at least one locking pawl is positioned inside the locking ring to engage the series of teeth; and a lock ring providing a series of teeth forming a one-way locking ratchet with the radially moveable end of the locking pawl because Callison only discloses a pair of fixed ends on the teeth 68.
Waterman discloses an adapter for a solenoid of a solenoid actuated valve (7) comprising: a base (3) providing at least one locking pawl (19, 20), the at least one locking pawl having a fixed end (end around which it pivots) and a radially moveable end (end which interacts with 10); a lock ring (10) providing a series of teeth forming a one-way locking ratchet with the radially moveable end of the locking pawl (seen in figs. 1, 4, 5). Waterman does not disclose a radial seal affixed to the base; further comprising a radial seal about a portion of the base; and further comprising an end face seal.
Ross et al. teach a related plug valve (similar plug valve of Waterman mates with surfaces of the base 3 of the adapter) which includes various seals, including radial seals (12a, 12b would be radial seal in the base; 16a, 16b, 20 would be radial seals about a portion of the base) and face seals (17a, 17b, 21 would be face seals) which seal against the base.
However, none of the prior art disclose the at least one locking pawl positioned inside the locking ring to engage the series of teeth; or the combination of a lock ring providing a series of teeth forming a one-way locking ratchet with the radially moveable end of the locking pawl, and wherein the base defines a vent passage that includes an inlet segment, an outlet segment and wall at least partially separating the inlet segment and the outlet segment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753